Citation Nr: 1419566	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-05 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for varicose veins of the lower extremities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel






INTRODUCTION

The Veteran served on active duty from August 1981 to August 1985.

This matter comes before the Board of Veterans Appeals (Board) from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

An allegation of clear and unmistakable error with an April 1986 rating decision has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule a VA examination to determine the current manifestations of the service-connected varicose veins.

The Veteran seeks an increased rating for his service-connected varicose veins of the lower extremities, to include consideration of separate evaluations for each extremity.  In his January 2010 substantive appeal, VA Form 9, the Veteran stated that his varicose veins have worsened and that his disability is moderately severe with symptoms of pain and cramping on exertion or prolonged standing.  He also stated that the veins in both legs swell enormously even while wearing support stockings.  The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  Given the fact that the Veteran's varicose veins were last examined by VA approximately five years ago, and in light of the Veteran's assertions that his condition has worsened, the Board finds that a more contemporaneous examination is needed.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete record of treatment from the Miami VAMC from October 2009 to the present. 

2. Contact the Veteran to obtain the names and addresses of all private and VA or other government medical care providers and treatment centers where he has been treated for any complaints relating to his bilateral lower extremity varicose veins or associated surgical scar problems since 2009.  After securing the necessary release(s), obtain all records and information not previously secured.  All records obtained must be associated with the claims file.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran and his attorney must also be informed of the negative results and be given opportunity to secure the records.

3. After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for a VA vascular examination to evaluate the extent and severity of his bilateral lower extremity varicose veins.  All necessary tests, as well as any other recommended examinations or photography, must be conducted and all clinical manifestations attributable to the varicosities in the bilateral lower extremities must be reported in detail.  The examiner must provide detailed descriptions for both lower extremities as to the location and size of all varicosities, as well as the presence and severity of any edema, stasis pigmentation, eczema, subcutaneous induration, ulceration, and pain.

The entire claims file (i.e. the paper claims file and all relevant electronic medical records) must be reviewed by the examiner.  If the examiner does not have access to the electronic medical records, any relevant electronic treatment records must be printed and associated with the paper claims file so they can be available for review.  Ensure that the examiner provides all information required for rating purposes, to include information required to rate the surgical scarring associated with his past vein stripping procedure.

4. Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



